
	

113 HR 28 IH: Working Families’ Access to Health Innovations Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 28
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to provide loan
		  guarantees for the acquisition of health information technology by eligible
		  professionals in solo and small group practices, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Working Families’ Access to Health
			 Innovations Act of 2013.
		2.Amendment of
			 small business actThe Small
			 Business Act is amended by redesignating section 45 as section 46 and by
			 inserting after section 44 the following:
			
				45.Loan guarantees
				for health information technology
					(a)DefinitionsAs
				used in this section:
						(1)The term
				health information technology means computer hardware, software,
				and related technology (including electronic medical record technology)
				that—
							(A)supports the
				compliance with the meaningful EHR use requirements set forth in section
				1848(o)(2)(A) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)(A));
							(B)is purchased by an
				eligible professional to aid in the provision of health care in a health care
				setting; and
							(C)provides
				for—
								(i)enhancement of
				continuity of care for patients through electronic storage, transmission, and
				exchange of relevant personal health data and information, such that this
				information is accessible at the times and places where clinical decisions will
				be or are likely to be made;
								(ii)enhancement of
				communication between patients and health care providers;
								(iii)improvement of
				quality measurement by eligible professionals enabling them to collect, store,
				measure, and report on the processes and outcomes of individual and population
				performance and quality of care;
								(iv)improvement of
				evidence-based decision support; or
								(v)enhancement of
				consumer and patient empowerment.
								Such term
				does not include information technology the sole use of which is financial
				management, maintenance of inventory of basic supplies, or appointment
				scheduling.(2)The term
				eligible professional means any of the following:
							(A)A physician (as
				defined in section 1861(r) of the Social Security Act (42 U.S.C.
				1395x(r))).
							(B)A practitioner
				described in section 1842(b)(18)(C) of such Act (42 U.S.C.
				1395u(b)(18)(C)).
							(C)A physical or
				occupational therapist or a qualified speech-language pathologist.
							(D)A qualified
				audiologist (as defined in section 1861(ll)(4)(B) of such Act (42 U.S.C.
				1395x(ll)(4)(B))).
							(E)A State-licensed
				pharmacist.
							(F)A State-licensed
				supplier of durable medical equipment, prosthetics, orthotics, or
				supplies.
							(G)A State-licensed,
				a State-certified, or a nationally accredited home health care provider.
							(3)The term qualified eligible
				professional means an eligible professional whose practice—
							(A)is a small
				business concern; and
							(B)(i)is in a medically
				underserved community (as defined in section 799B(6) of the Public Health
				Service Act (42 U.S.C. 295p(6)));
								(ii)serves individuals at least 50
				percent of whom are entitled to benefits or enrolled under title XVIII of the
				Social Security Act; or
								(iii)serves an area that consists predominantly
				of low-income families (as defined in section 3 of the United States Housing
				Act of 1937 (42 U.S.C. 1437a)).
								(b)Loan guarantees
				for qualified eligible professionals
						(1)Guarantee
				percentageSubject to
				paragraph (2), the Administrator may guarantee up to 90 percent of the amount
				of the loan made to a qualified eligible professional for the acquisition of
				health information technology for use in such eligible professional’s medical
				practice and for the costs associated with the installation of such
				technology.
						(2)Limitations on
				guarantee amountsThe maximum amount of loan principal guaranteed
				under this subsection may not exceed—
							(A)$350,000 with
				respect to any single qualified eligible professional; and
							(B)$2,000,000 with
				respect to a single group of affiliated qualified eligible
				professionals.
							(c)Fees(1)The Administrator may
				impose a guarantee fee on the borrower in an amount not to exceed 2 percent of
				the total guaranteed portion of any loan guaranteed under this section. The
				Administrator may also impose annual servicing fees on lenders not to exceed
				0.5 percent of the outstanding balance of the guarantees on lenders’
				books.
						(2)No service fees, processing fees,
				origination fees, application fees, points, brokerage fees, bonus points, or
				other fees may be charged to a loan applicant or recipient by a lender in the
				case of a loan guaranteed under this section.
						(d)Interest
				ratesThe interest rate charged on a loan guaranteed under this
				section shall not be greater than 25 basis points below the rate provided for a
				loan under the program under section 7(a).
					(e)Deferral
				periodLoans guaranteed under this section shall carry a deferral
				period of not more than 3 years.
					(f)Terms and
				conditions for loan guaranteesThe loans guaranteed under this
				section shall be subject to the terms and conditions that apply to the program
				under section 7(a) or other such terms and conditions as are prescribed by the
				Administrator.
					.
		3.Small business
			 development center dutiesSection 21(c)(3) of the Small Business Act
			 (15 U.S.C. 648(c)(3)) is amended—
			(1)by striking
			 and at the end of subparagraph (S);
			(2)by striking the
			 period at the end of subparagraph (T) and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(U)facilitating the training of medical
				professionals in health information technology systems; and
					(V)establishing and providing a network
				of small health information technology companies available to medical
				professionals in low-income and underserved areas, as defined by the Secretary
				of Health and Human Services, for the purpose of aiding medical professionals
				in such areas to purchase, utilize, and maintain such
				technology.
					.
			
